Arzu v Kevin Dana Gratt Assoc. (2020 NY Slip Op 02242)





Arzu v Kevin Dana Gratt Assoc.


2020 NY Slip Op 02242


Decided on April 9, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 9, 2020

Friedman, J.P., Kapnick, Webber, González, JJ.


11361 300168/18

[*1] Alda Lizzett Bonilla Arzu, Plaintiff-Appellant,
vKevin Dana Gratt Associates, Defendant-Respondent.


Alda Lizzett Bonilla Arzu, appellant pro se.
Wood Smith Henning & Berman LLP, White Plains (Alexandra B. Cumella of counsel), for respondent.

Appeal from order, Supreme Court, Bronx County (Shawndya L. Simpson, J.), entered on or about June 18, 2019, which dismissed the action, unanimously dismissed, without costs, as taken from a nonappealable order.
The action was dismissed upon plaintiff's failure to appear for the June 18, 2019 status conference (see 22 NYCRR 202.27[b]). An order entered on default of the aggrieved party is not
appealable (CPLR 5511; Figiel v Met Food, 48 AD3d 330 [1st Dept 2008]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 9, 2020
CLERK